DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/31/2019 and 9/1/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
On line 33 of claim 1, “said signals” should read “said electrical signals” for consistent use of terminology.
On line 2 of claim 8, “said flexible sheet” should read “said flexible printed circuit board sheet” for consistent use of terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Novo Nordisk A/S (WO 2014/128155; hereafter Novo) in view of Petersen (US 8,348,904).
In regard to claim 1, Novo discloses a rotary dosage sensing module (see at least abstract) for a pen drug delivery device (pen device shown in Figure 1 comprising a drug-filled cartridge (180; 200 in Fig. 3) with a displaceable piston (not shown in Figure 1; 203 in Fig. 3) and an outlet and a piston rod (128, 210 in Figure 3) to be axially advanced in a direction towards said piston to displace the piston and thereby expel a dosage of drug from the cartridge through the outlet, the piston rod rotating relative to the piston around an axis of rotation (A) during axial movement (the pen drug delivery device is functionally recited) , said module comprising: a power source unit (227) with a (-) and a (+) terminal, a processor unit (226) connected to the (-) and (+) terminals of the power source unit (see page 3, lines 32-35 and page 9, lines 12-15), a sensor unit (220; see page 5, lines 2-33, page 9, line 12 -page 11, line 11) comprising; a first sensor part (228, 320) adapted to be directly or indirectly fixed to a part of the delivery device not rotating during dose expelling (sensors are indirectly fixed to all non-rotating parts via 
Novo fails to expressly disclose that the first sensor part comprises a flexible printed circuit board sheet as is recited in claim 1. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Novo with the flexible printed circuit board sheet of Petersen as substituting equivalents (means for measuring deflection events in rotating assemblies) to provide a predictable result (accurate measuring of rotational positions between rotating assemblies) is considered to be well within the skill of the ordinary artisan.
In regard to claim 8, the combination teaches wherein the processor unit (226) is disposed on the first sensor part (228, 320), which the combination is modified to be a flexible sheet.
In regard to claim 9, the combination teaches further comprising a communication unit (the “means for wireless upload; see page 9, lines 13-15 of Novo) to wirelessly communicate dose size data to an external unit.
In regard to claim 10, the combination teaches wherein said first surface on which the conductive sensor areas are arranged extend substantially perpendicular to with said axis of rotation (A) (see axis in Figure 3 of Novo; the sensors are arranged with faces perpendicular to this axis).

In regard to claim 12, the combination teaches wherein the sensor unit further comprises a second surface area (surface area of 229, 330) arranged perpendicularly relative to the axis of rotation and axially offset to the first surface of the first sensor part (228, 320) with the individual electrical conductive sensor areas and wherein an electric conductive material connected to the (-) terminal forms the second surface area, and wherein a spacer (225) is arranged to provide axial spacing between the first and second surface areas but to enable individual sub-areas of the first surface area carrying the individual electrical conductive sensor areas to be deflected to bring the different individual electrical conductive sensor areas into electrical contact with the second surface area when the first surface area is acted upon by the individual contact structures of the second sensor part to close the electrical circuit between the (-) terminal and the processor unit for the different sensor areas (see page 9, line 12- page 11, line 11).
In regard to claim 13, the combination teaches wherein a conductive surface area of the power source unit (227) constitutes said second surface area.
In regard to claims 14-15, see the rejection of claim 1 as substantially the same limitations are addressed.  Claim 14 positively recites the pend drug delivery device.  See rejection of claim 1 for reference.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Novo in view of Petersen and further in view of Jorgensen et al. (US 2011/0270214; hereafter Jorgensen).
In regard to claim 2, the combination fails to disclose an electrical switch mechanism to open the electrical circuit to a sensor area after the electrical circuit has been closed and an electrical signal has been received by the processor unit for the sensor area, the switch mechanism being controlled by the processor unit as is recited in claim 2 or wherein the electrical switch mechanism comprises a pull-up resistor to open the electrical circuit to a sensor area a predefined time after the electrical circuit has been closed and an electrical signal has been received by the processor unit for the sensor area, the pull-up resistor being controlled by the processor unit as is recited in claim 3.
In a similar art for controlling power consumption in a drug delivery device, Jorgensen disclose an electrical switch mechanism (see Figures 20a-20c and 22a-22d) to open the electrical circuit to a sensor area after the electrical circuit has been closed and an electrical signal has been received by the processor unit  (MCU) for the sensor area, the switch mechanism being controlled by the processor unit wherein the electrical switch mechanism comprises a pull-up resistor (pull-up resistors shown clearly in each figure; see par. [0132]-[0139]) to open the electrical circuit to a sensor area a predefined time after the electrical circuit has been closed and an electrical signal has been received by the processor unit for the sensor area, the pull-up resistor being controlled by the processor unit (see par. [0135]).
.
Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Novo in view of and further in view of Madsen et al. (US 2016/0015903; hereafter Madsen).
In regard to claim 4, the combination fails to teach wherein the flexible printed circuit board sheet is folded around and adhered to the power source unit and where said first surface is supported by a surface of power source unit as is recited in claim 4.
In a similar invention in the same art of drug delivery devices, Madsen teaches a flexible printed circuit board sheet (340) is folded around and adhered to the power source unit (345) and where said first surface is supported by a surface of power source unit (see par. [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the teachings of Madsen in order to be able to provide the predictable result of connecting the elements of a logging module.
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783